DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 5/13/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 9, 17 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 17 recite the limitation “two objections”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-5, 7-13, 15-19, and 21-23 recite a series of image data gathering steps that include viewing a video image, viewing different moving regions in the image, such as persons, to determine whether the persons are fighting each other.  The recited steps are mental processes that are merely performed in the human mind by observing the image regions.  For example, the claims state “obtain data relating to a video scene; identify at least two motion objects and at least one surrounding object in the video scene based on the data, wherein the at least one surrounding object is within a pre-determined range from the at least two objections; determine a first motion feature relating to the at least two motion objects based on the data; determine a second motion feature relating to at least one portion of each of the at least two motion objects based on the data; determine a third motion feature relating to the at least one surrounding object in the video scene; and determine whether the at least two motion objects are involved in a fight based on the first motion feature, the second motion feature, and the third motion feature.”

	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect the moving image regions and determine, based on location and pixel values, whether the regions are persons involved in a fight.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when locating the regions and determining the motion and distance between the regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-5, 7-13, 15-19, and 21-23 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the relationship between image regions.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “obtain data relating to a video scene; identify at least two motion objects and at least one surrounding object in the video scene based on the data, wherein the at least one surrounding object is within a pre-determined range from the at least two objections; determine a first motion feature relating to the at least two motion objects based on the data; determine a second motion feature relating to at least one portion of each of the at least two motion objects based on the data; determine a third motion feature relating to the at least one surrounding object in the video scene; and determine whether the at least two motion objects are involved in a fight based on the first motion feature, the second motion feature, and the third motion feature.”
The person fighting detecting steps are routine image data gathering steps that determine features and location of regions in images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing the motion of persons in an image, and determining how the persons are interacting with each other.  In claims 1-5, 7-13, 15-19, and 21-23, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of people captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-5, 7-13, 15-19, and 21-23 are ineligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2014/0055610) in view of Edwards et al. (US 11043097).

Regarding claim 1, Ko teaches a system, comprising: a computer-readable storage medium storing executable instructions for detecting abnormal scene (see para. 0105, 0108, where Ko discusses capturing images to recognize abnormal behavior such as fighting);  and
at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, the at least one processor is directed to: obtain data relating to a video scene (see para. 0020, where Ko discusses capturing video images of a scene);
determine a first motion feature relating to the at least two motion objects based on the data (see para. 0105, 0108, where Ko discusses capturing motion of two objects fighting each other);
determine a second motion feature relating to at least one portion of each of the at least two motion objects based on the data (see para. 0105, 0108, where Ko discusses capturing motion of two objects fighting each other).
Ko does not expressly teach to identify at least two motion objects and at least one surrounding object in the video scene based on the data, wherein the at least one surrounding object is within a pre-determined range from the at least two objections; determine a third motion feature relating to the at least one surrounding object in the video scene; and determine whether the at least two motion objects are involved in a fight based on the first motion feature, the second motion feature, and the third motion feature.
However, Edwards teaches to identify at least two motion objects and at least one surrounding object in the video scene based on the data, wherein the at least one surrounding object is within a pre-determined range from the at least two objections (see col. 7 lines 12-21, where Edwards discusses detecting group of persons within a predefined distance);
determine a third motion feature relating to the at least one surrounding object in the video scene (see col. 7 lines 1-21, where Edwards discusses detecting group of persons within a predefined distance); and
determine whether the at least two motion objects are involved in a fight based on the first motion feature, the second motion feature, and the third motion feature (see col. 7 lines 1-21, where Edwards discusses detecting group of persons are involved in a group gang fight).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Edwards to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force and the distance between the image regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko, while the teaching of Edwards continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion and distance between detected objects to properly determine whether the objects are fighting each other.  The Ko and Edwards systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Ko teaches a wherein the at least one processor is further directed to: track movements of the at least two motion objects in the video scene (see para. 0109, where Ko discusses tracking movement of people in image data).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Edwards to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  

Regarding claim 7, Ko teaches wherein to determine whether the at least two motion objects are involved in a fight based on the first motion feature, the second motion feature, and the third motion feature, the at least one processor is further directed to: compare the first motion feature with a first criterion; compare the second motion feature with a second criterion; compare the third motion feature with a third criterion; and determine whether the at least two motion objects are involved in the fight based on the comparison of the first motion feature with the first criterion, the comparison of the second motion feature with the second criterion, and the comparison of the third motion feature with the third criterion (see para. 0108, 0112, where Ko discusses comparing motion size for each detected foreground blob to threshold values).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Edwards to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.


Claims 3-5, 8, 11-13, 16, 18, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2014/0055610) in view of Edwards et al. (US 11043097) in view of Ma et al. (US 2007/0121999).

Regarding claim 3, Ko and Edwards do not expressly teach wherein to track movements of the at least two motion objects in the video scene, the at least one processor is further directed to: track an entire body movement of each of the at least two motion objects in the video scene; and track a movement of at least one portion of each of the at least two motion objects in the video scene.  However, Ma teaches wherein to track movements of the at least two motion objects in the video scene, the at least one processor is further directed to: track an entire body movement of each of the at least two motion objects in the video scene (see figure 2A-B, para. 0022, where Ma discusses tracking persons fighting); and track a movement of at least one portion of each of the at least two motion objects in the video scene (see figure 2A-B, para. 0006, 0019, where Ma discusses tracking persons arms).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko and Edwards with Ma to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko and Edwards in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.     Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko and Edwards, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko, Edwards, and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Ko and Edwards do not expressly teach wherein the first motion feature relating to the at least two motion objects includes at least one of: movement trails of the at least two motion objects, motion intensities of the at least two motion objects, or motion consistencies of the at least two motion objects.  However, Ma teaches wherein the first motion feature relating to the at least two motion objects includes at least one of: movement trails of the at least two motion objects, motion intensities of the at least two motion objects, or motion consistencies of the at least two motion objects (see para. 0020-0021, where Ma discusses calculating pixel motion intensity values for image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko and Edwards with Ma to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko and Edwards in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko and Edwards, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko, Edwards, and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Ko and Edwards do not expressly teach wherein the second motion feature relating to at least one portion of each of the at least two motion objects includes at least one of: a movement trail of the at least one portion of each of the at least two motion objects, a motion consistency of the at least one portion of each of the at least two motion objects, or a motion velocity of the at least one portion of each of the at least two motion objects.  However, Ma teaches wherein the second motion feature relating to at least one portion of each of the at least two motion objects includes at least one of: a movement trail of the at least one portion of each of the at least two motion objects, a motion consistency of the at least one portion of each of the at least two motion objects, or a motion velocity of the at least one portion of each of the at least two motion objects (see para. 0006, 0024, where Ma discusses calculating the pixel velocity/speed of image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko and Edwards with Ma to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko and Edwards in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko and Edwards, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko, Edwards, and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 8, Ko and Edwards do not expressly teach the at least one processor is further directed to: determine whether the at least two motion objects are involved in the fight based on at least one of physiological signals relating to the at least two motion objects.  However, Ma teaches the at least one processor is further directed to: determine whether the at least two motion objects are involved in the fight based on at least one of physiological signals relating to the at least two motion objects (see para. 0024, where Ma discusses comparing motion data to a threshold to determine whether two objects are fighting).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko and Edwards with Ma to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko and Edwards in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.   Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko and Edwards, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko, Edwards, and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable medium.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Regarding claim 21, Ko and Edwards do not expressly teach wherein the third motion feature include a global motion feature relating to an entire body of each of the at least one surrounding object and a local motion feature relating to a portion of an entire body of each of the at least one surrounding object.  However, Ma teaches wherein the third motion feature include a global motion feature relating to an entire body of each of the at least one surrounding object and a local motion feature relating to a portion of an entire body of each of the at least one surrounding object (see para. 0006, 0019, where Ma discusses different sub-states detecting global whole person movements and local arm movements).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko and Edwards with Ma to derive at the invention of claim 21.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko and Edwards in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image subregions, such as the arms, that are indicative of violent force.   Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko and Edwards, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko, Edwards, and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 22 is rejected as applied to claim 21 as pertaining to a corresponding method.
Claim 23 is rejected as applied to claim 21 as pertaining to a corresponding non-transitory computer readable medium.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
 Jo et al. (US 2016/0351031) discusses detecting event conditions and human subject conditions, according to the spatiotemporal situation data.
Yoshimitsu et al. (US 2013/0164722) discusses determining the behavior of objects, based on the object extraction portions.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663